United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3943
                                    ___________

Sandra L. Dunbar,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
United States of America,                *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: March 7, 2001
                                Filed: March 12, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Sandra Dunbar appeals the district court's1 judgment in favor of defendant
following a bench trial in her wrongful-death suit. After careful consideration of the
arguments in Dunbar’s brief, we conclude that the district court’s judgment should be
affirmed. Dunbar fails to direct us to anything in the record which would show that the
district court erred in entering judgment against her after finding no evidence of




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
negligence. See United States v. Wicker, 80 F.3d 263, 268 (8th Cir. 1996) (district
court’s findings as to credibility of witnesses are virtually unreviewable on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-